Memorandum: Evidence of prior accidents, involving the driver, to establish negligence of the driver at the time of this accident would 'be incompetent. Proof of the fact that defendant knew of prior accidents of the driver, absent proof of the driver’s negligence on this occasion, would not make out a case for the plaintiff. An examination as to the training and experience of the driver will amply disclose his competency or incompeteney to operate a bus. All concur. (Appeal from an order granting plaintiff’s motion for an examination before trial of defendant, and directing defendant to produce certain books and papers.) Present — Taylor, P. J., MeCurn, Vaughan, Kimball and Piper, JJ.